STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

JOHN ARMSTRONG NO. 2022 CW 0364
VERSUS

INTERIOR EXTERIOR BLDG. SUPPLY,
LP, AND XYZ, INC., ET AL

CONSOLIDATED WITH

 

LETITIA SMITH, INDIVIDUALLY,
CORDERO TATE, INDIVIDUALLY,
DARNELL TATE, INDIVIDUALLY, LATOYA
BRADLEY, INDIVIDUALLY, DANIELLE
TATE, INDIVIDUALLY, ANTHONY TATE,
INDIVIDUALLY, JOHN ARMSTRONG,
DANQUAIL BROWN, INDIVIDUALLY, AND
DYMONESHA BROWN, INDIVIDUALLY ON
BEHALF OF DARNELL SMITH

VERSUS

INTERIOR/EXTERIOR BUILDING SUPPLY,

LIMITED PARTNERSHIP, AMERISURE

INSURANCE, INTERIOR/EXTERIOR

ENTERPRISES, L.L.C., NISSAN

FORKLIFT CORPORATION, AND ABC OCTOBER 5, 2022
INSURANCE COMPANY

 

In Re: Letitia Smith, et al., applying for rehearing, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 666538 c/w 666604.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

APPLICATION FOR REHEARING DENIED.
JMM

MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

ASa\)

DEPUTY CLERK OF COURT
FOR THE COURT